       Case 4:15-cv-01247-HSG Document 106 Filed 03/31/21 Page 1 of 4




 1 QUINN EMANUEL URQUHART &
       SULLIVAN LLP
 2 Diane Doolittle (SBN 142046)
   dianedoolittle@quinnemauel.com
 3 555 Twin Dolphin Dr., 5th Floor
   Redwood Shores, California 94065
 4 Telephone: (650) 801-5000
   Facsimile: (650) 801-5100
 5
   BRS LLP
 6 Keith L. Butler (SBN 215670)
   kbutler@brsllp.com
 7 Cindy Reichline (SBN 234947)
   creichline@brsllp.com
 8 12100 Wilshire Blvd., Suite 800
   Los Angeles, California 90025
 9 Telephone: (818) 292-8616

10 Attorneys for Plaintiffs

11 (additional counsel listed on signature page)

12                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
13                                  OAKLAND DIVISION

14 ASHTON WOODS HOLDINGS, L.L.C.;                       CASE NO. 4:15-cv-01247-HSG
   BEAZER HOMES HOLDINGS CORP.;
15 CALATLANTIC GROUP, INC.; D.R. HORTON
   LOS ANGELES HOLDING COMPANY, INC.;                   JOINT STIPULATION AND
16 HOVNANIAN ENTERPRISES, INC.; KB                      ORDER RE: VARIOUS
   HOME; MERITAGE HOMES CORPORATION;
                                                        PRETRIAL MATTERS
17 M/I HOMES, INC.; PULTE HOME
   CORPORATION; THE DREES COMPANY;
18 TOLL BROTHERS, INC.; TRI POINTE
   HOMES, INC.,
19
               Plaintiffs,
20
         v.
21
   USG CORPORATION; UNITED STATES
22 GYPSUM COMPANY; L&W SUPPLY
   CORPORATION; NEW NGC, INC.; LAFARGE
23 NORTH AMERICA, INC.; CONTINENTAL
   BUILDING PRODUCTS, INC.; CERTAINTEED
24 GYPSUM, INC.; AMERICAN GYPSUM
   COMPANY LLC; TIN, INC., d/b/a TEMPLE-
25 INLAND, INC.; PABCO BUILDING
   PRODUCTS, LLC.,
26
               Defendants.
27

28

                                                                         Case No. 4:15-cv-01247-HSG
                                         STIPULATION AND ORDER RE: PRETRIAL MATTERS
       Case 4:15-cv-01247-HSG Document 106 Filed 03/31/21 Page 2 of 4




 1                            STIPULATION AND ORDER
 2          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendants in the above-
 3 captioned matter (collectively, the “Parties”) file this joint stipulation requesting that the Court

 4 issue an order to clarify and/or modify the Parties’ pretrial deadlines with respect to the exchange

 5 of exhibits as described below.

 6          The Parties accordingly stipulate as follows:

 7          WHEREAS, the Court’s Civil Pretrial and Trial Standing Order (the “Standing Order”)

 8 provides certain deadlines;

 9          WHEREAS, the Parties believe it will be beneficial to exchange electronically-stickered

10 exhibits after exchanging exhibit lists to allow for the orderly and efficient stickering of exhibits

11 so as to, inter alia, avoid duplicate exhibits;

12          WHEREAS, the Parties believe it would assist in planning and the orderly progression of

13 trial preparation to have clarity on the timing and protocol for exchange of demonstratives (e.g.,

14 graphics, charts, diagrams, illustrative animations, models, etc.) and summary exhibits governed

15 by Federal Rule of Evidence 1006;

16          WHEREAS, the Parties believe it would assist in the orderly progression of trial

17 preparation to have additional time to prepare summary exhibits governed by Federal Rule of

18 Evidence 1006 after the parties have met and conferred on the admissibility of underlying exhibits;
19          NOW, THEREFORE, the Parties hereby stipulate and agree to the following:

20             The Parties shall exchange electronically-stickered exhibits on April 12, 2021 (i.e., six
21              days after the exchange of exhibit lists pursuant to the Court’s Standing Order).

22             Demonstratives (e.g., graphics, charts, diagrams, illustrative animations, models, etc.)
23              and summary exhibits governed by Federal Rule of Evidence 1006 (summaries, charts,

24              or calculations used to prove the content of voluminous writings, records, or

25              photographs that cannot be conveniently examined in court) need not be disclosed with

26              evidentiary exhibits pursuant to paragraph 3 of the Court’s Standing Order.
27             Instead, the Parties shall exchange Rule 1006 summary exhibits no later than May 3,
28              2021, and the Parties shall raise any objections to Rule 1006 summary exhibits no later

                                                     1                     Case No. 4:15-cv-01247-HSG
                                           STIPULATION AND ORDER RE: PRETRIAL MATTERS
       Case 4:15-cv-01247-HSG Document 106 Filed 03/31/21 Page 3 of 4




 1             than May 11, 2021. The Parties shall exchange demonstratives at trial pursuant to a

 2             protocol to be agreed upon by the Parties before the pre-trial conference on May 4,

 3             2021.

 4          IT IS SO STIPULATED.
 5

 6 DATED: March 30, 2021                       Respectfully submitted,
                                                                                  *
                                                    /s/ Adam B. Wolfson
 7

 8                                                 QUINN EMANUEL URQUHART &
                                                       SULLIVAN LLP
 9                                                 Diane Doolittle (SBN 142046)
                                                   dianedoolittle@quinnemauel.com
10                                                 555 Twin Dolphin Dr., 5th Floor
                                                   Redwood Shores, California 94065
11
                                                   Telephone: (650) 801-5000
12                                                 Facsimile: (650) 801-5100

13                                                 Bruce Van Dalsem (SBN 124128)
                                                   brucevandalsem@quinnemanuel.com
14                                                 Kevin Y. Teruya (SBN 235916)
15                                                 kevinteruya@quinnemanuel.com
                                                   Adam B. Wolfson (SBN 262125)
16                                                 adamwolfson@quinnemanuel.com
                                                   865 S. Figueroa, 10th Floor
17                                                 Los Angeles, California 90017
                                                   Telephone: (213) 443-3000
18                                                 Facsimile: (213) 443-3100
19
                                                   BRS LLP
20                                                 Keith L. Butler (SBN 215670)
                                                   kbutler@brsllp.com
21                                                 Cindy Reichline (SBN 234947)
                                                   creichline@brsllp.com
22                                                 12100 Wilshire Blvd., Suite 800
23                                                 Los Angeles, California 90025
                                                   Telephone: (818) 292-8616
24
                                                   Attorneys for Plaintiffs
25

26
        *
          Attestation: I, Adam B. Wolfson, hereby attest that I have obtained concurrence in the
27
   filing of this document from each of the attorneys identified on the caption page and in the
28 signature blocks of this stipulation and the attached declaration.

                                                   2                     Case No. 4:15-cv-01247-HSG
                                         STIPULATION AND ORDER RE: PRETRIAL MATTERS
       Case 4:15-cv-01247-HSG Document 106 Filed 03/31/21 Page 4 of 4




 1   /s/ Judith A. Zahid   .                     LAFAYETTE & KUMAGAI LLP
                                                 Gary T. Lafayette (SBN 088666)
 2   ZELLE LLP                                   glafayette@lkclaw.com
     Judith A. Zahid (SBN 215418)                1300 Clay Street, Suite 810
 3
     jzahid@zelle.com                            Oakland, CA 94612
 4   Eric W. Buetzow (SBN 253803)                Telephone: (415) 357-4600
     ebuetzow@zelle.com                          Facsimile: (415) 357-4605
 5   555 12th Street, Suite 1230
     Oakland, CA 94607                           BARTLIT BECK LLP
 6   Tel: (415) 693-0700                         Philip S. Beck (pro hac vice)
     Fax: (415) 693-0770                         philip.beck@bartlitbeck.com
 7
                                                 Rebecca Weinstein Bacon (pro hac vice)
 8                                               rweinstein.bacon@bartlitbeck.com
     LOCKE LORD LLP                              Joshua P. Ackerman (pro hac vice)
 9   Bradley C. Weber (pro hac vice)             joshua.ackerman@bartlitbeck.com
     bweber@lockelord.com                        Tulsi E. Gaonkar (pro hac vice pending)
10   Paul E. Coggins (pro hac vice)              tulsi.gaonkar@bartlitbeck.com
     pcoggins@lockelord.com                      54 West Hubbard Street, Suite 300
11
     2200 Ross Avenue, Suite 2800                Chicago, IL 60654
12   Dallas, TX 75201                            Telephone: (312) 494-4400
     Tel: (214) 740-8497                         Facsimile: (312) 494-4440
13   Fax: (214) 740-8800
                                                 Lester C. Houtz (pro hac vice)
14   Susan A. Kidwell (SBN 309180)               lester.houtz@bartlitbeck.com
     skidwell@lockelord.com                      Sundeep K. Addy (pro hac vice)
15
     300 S. Grand Ave., Suite 2600               rob.addy@bartlitbeck.com
16   Los Angeles, CA 90071                       1801 Wewatta Street, Suite 1200
     Tel: (213) 687-6792                         Denver, CO 80202
17   Fax: (213) 341-6792                         Telephone: (303) 592-3100
                                                 Facsimile: (303) 592-3140
18   Counsel for Defendant PABCO Building
     Products, LLC                               Counsel for Defendant L&W Supply
19
                                                 Corporation
20

21
           PURSUANT TO THE PARTIES’ STIPULATION,
22
           IT IS SO ORDERED.
23

24
     Date: 3/31/2021                          ________________________________
25                                            Hon. Haywood S. Gilliam, Jr.
26                                            United States District Judge

27

28

                                                 3                     Case No. 4:15-cv-01247-HSG
                                       STIPULATION AND ORDER RE: PRETRIAL MATTERS
